ICJ_089_Lockerbie_LBY_USA_1998-12-17_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE
(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 17 DECEMBRE 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
; OF AMERICA)

ORDER OF 17 DECEMBER 1998
Mode officiel de citation:

Questions d'interprétation et d’application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etats-Unis d'Amérique), ordonnance du 17 décembre 1998,
CLJ. Recueil 1998, p. 749

Official citation:
Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United States of America), Order of 17 December 1998, I C.J. Reports
1998, p. 749

 

N° de vente:
ISSN 0074-4441 Sales number 71 8
ISBN 92-1-070787-7

 

 

 
749

INTERNATIONAL COURT OF JUSTICE

YEAR 1998 1998
17 December
General List
17 December 1998 No. 89

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER

The senior judge, acting President of the International Court of Justice
under Article 13, paragraph 3, of the Rules of Court,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order of 30 March 1998, whereby the Court,
taking into account the views of the Parties, fixed 30 December 1998
as the time-limit for the filing of the Counter-Memorial of the United
States of America;

Whereas, by letter dated 8 December 1998, the Agent of the United
States of America referred to recent diplomatic initiatives and suggested
that the time-limit for the filing of the Counter-Memorial of his Govern-
ment be extended for a period of three months; and whereas, on receipt
of that letter, the Deputy-Registrar transmitted a copy thereof to the
Agent of Libya;

Whereas, by letter dated 14 December 1998, the Agent of Libya indi-
cated that his Government objected, for reasons stated in that letter, to
any extension of the time-limit;
1971 MONTREAL CONVENTION (ORDER 17 XII 98) 750

Taking into account the preliminary exchange of views held by the
Court on the matter,

Extends to 31 March 1999 the time-limit for the filing of the Counter-
Memorial of the United States of America; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this seventeenth day of December, one
thousand nine hundred and ninety-eight, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Great Socialist People’s Libyan Arab Jamahiriya
and the Government of the United States of America, respectively.

(Signed) Shigeru Opa,
Senior Judge.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
